Name: COMMISSION REGULATION (EEC) No 1526/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 66, 69, 75 and 118 (order Nos 40.0660, 40.0690, 40.0750 and 42.1180), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 23 . 6. 93 Official Journal of the European Communities No L 151 /5 COMMISSION REGULATION (EEC) No 1526/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 66, 69, 75 and 118 (order Nos 40.0660 , 40.0690, 40.0750 and 42.1180), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries f), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 66, 69 , 75 and 1 1 8 (order Nos 40.0660, 40.0690, 40.0750 and 42.1180), originating in China, the relevant ceilings amount to 4 tonnes, 20 000, 2 000 pieces and 1 5 tonnes respectively ; Whereas on 27 April 1993 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 26 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No ^(umt)^ CN code Description 40.0660 66 6301 10 00 Travelling rugs and blankets, other than knitted or (tonnes) 6301 20 91 crocheted, of wool , of cotton or of man-made 6301 20 99 fibres 6301 30 90 ex 6301 40 90 ex 6301 90 90 40.0690 69 6108 11 10 Women's and girls' slips and petticoats knitted or (1 000 pieces) 6108 11 90 crocheted 6108 19 10 6108 19 90 40.0750 75 6103 11 00 Men's or boys' knitted or crocheted suits and (1000 pieces) 6103 1200 ensembles, of wool, of cotton or of man-made 6103 1900 fibres , excluding ski suits 6103 21 00 6103 22 00 6103 23 00 6103 29 00 42.1180 118 6302 29 10 Table linen, toilet linen and kitchen linen of flax (tonnes) 6302 39 10 or ramine, other than knitted or crocheted 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 (') OJ No L 370, 31 . 12. 1990, p. 39 . 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 151 /6 Official Journal of the European Communities 23 . 6 . 93 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission